UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— GOLDEN RIVER RESOURCES CORPORATION (Exact name of registrant as specified in its charter) ————— Delaware 0-16097 98-0079697 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, 3004, Australia (Address of Principal Executive Office) (Zip Code) 011 (613) 8532 2860 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 56,807,283 outstanding shares of Common Stock as of May 12, 2013. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No Table Of Contents PAGE NO PART I. FINANCIAL INFORMATION Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4 Controls and Procedures 16 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Mine Safety Disclosures 17 Item 5 Other Information 17 Item 6 Exhibits 17 SIGNATURES 18 EXHIBIT INDEX 19 Exh. 31.1 Certification 20 Exh. 31.2 Certification 21 Exh. 32.1 Certification 22 Exh. 32.2 Certification 23 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Introduction to Interim Consolidated Financial Statements. The interim consolidated financial statements included herein have been prepared by Golden River Resources Corporation (“Golden River Resources” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”). Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These interim consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2012. In the opinion of management, all adjustments, consisting of normal recurring adjustments and consolidating entries, necessary to present fairly the consolidated financial position of the Company and subsidiaries as of March 31, 2013, the results of its consolidated statements of comprehensive income for the three and nine month periods ended March 31, 2013 and March 31, 2012 and for the cumulative period July 1, 2002 (inception of exploration activities) to March 31, 2013, and the changes in its consolidated cash flows for the nine month period ended March 31, 2013 and March 31, 2012 and for the cumulative period July 1, 2002 (inception of exploration activities) to March 31, 2013have been included.The results of consolidated operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. UNLESS OTHERWISE INDICATED, ALL FINANCIAL INFORMATION PRESENTED IS IN CANADIAN DOLLARS. 2 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Balance Sheet March 31, 2013 June 30, 2012 CDN$000’s CDN$000’s ASSETS Current Assets: Cash 75 Receivables 28 Prepaid expenses and deposits 10 Total Current Assets Non Current Assets: Cash held for site remediation - Property, plant and equipment - Receivables – affiliates Investment in and receivable from other entity - Mineral rights - Total Non Current Assets Total Assets LIABILITIES Current Liabilities: Accounts payable and accrued expenses Convertible debenture - Total Current Liabilities Total Liabilities Stockholders’ Equity: Common Stock: $.0001 par value 400,000,000 shares authorized 56,807,408 and 56,807,408 issued 5 5 Additional paid-in-capital Less treasury stock at cost, 125 shares ) ) Retained (deficit) during exploration stage ) ) Retained (deficit) prior to exploration stage ) ) Golden River Resources Stockholders’ Equity/(Deficit) ) Non Controlling Interests of discontinued operations - Total Equity Total Liabilities and Equity The accompanying notes are an integral part of the consolidated financial statements. 3 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Statements of Comprehensive Income Three and Nine Months Ended March 31, 2013 and 2012 and for the cumulative period July 1, 2002 (inception of exploration activities) to March 31, 2013 (Unaudited) Three Months Ended March 31, CDN$000’s Three Months Ended March 31, CDN$000’s Nine Months Ended March 31, CDN$000’s Nine Months Ended March 31, CDN$000’s July 1, 2002 to March 31, CDN$000’s Revenues $
